DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 09/22/2022 has been entered.  Claims 1-4, 6-12, 14, 16, and 18-20 remain pending.  Claims 18-20 were previously withdrawn.  Claims 1 and 2 are currently amended.
	The previous rejection of claims 5, 13, 15, and 17 under 35 USC 112(b) is withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-10, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (CN 107652653, See machine translation for citation) in view of Liu (CN 109762247 A, See machine translation for citation) and JP 4157300 B2 (referred to hereinafter as JP ‘300, See machine translation for citation).
Regarding claims 1-2, 12, and 14, Qin discloses 48-98 wt% polypropylene, 0-50 wt% of glass fiber which significantly overlaps the claimed range and 0.05-2 wt% of perylene black toner (dye system) which overlaps the claimed range [0016].  
	However, Qin does not disclose a compatibilizer with the polypropylene.  Liu teaches   high thermal resistant oxygen glass fiber reinforced polypropylene composite material comprising 70 to 80 parts by weight of polypropylene, 20 -30 parts by weight of glass fiber, 4-6 parts by weight of compatibilizer.  The compatibilizer is BONDYRAM 1001 (Abstract).  Based on calculations an considering the amount of the UV stabilizer is not more than 2 wt% as shown below, the amount of compatibilizer is about 3.5 wt% to 5.8wt% which is within the claimed range.  Since BONDYRAM 1001 is the same compatibilizer as disclosed in the original specification [0050], it would be expected that compatibilizer comprises a modified polypropylene homopolymer wherein the monomer comprising the polar functional group is (a) grafted to the polypropylene homopolymer and (b) present at an amount of about 3 mol% to about 10 mol% relative to the moles of polypropylene monomer in the polypropylene homopolymer and has (1) a density of about 0.8 g/cm3 to about 1g/cm3, (ii) a melt flow rat of about 30 g/10 minutes to about 50 g/10 minutes, or (iii) a combination thereof. Qin and Liu are analogous art concerned with the same field of endeavor, namely molded polypropylene compositions with comparable amount of filler.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the compatibilizer in the amount per the teachings of Liu, and the motivation to do so would have been as Liu suggests improving compatibility between each component, enabling good melting and mixing, thereby improving the performance of the composite material (page 2).  	
	However, Quin does not disclose a UV stabilizer. JP ‘300 teaches various substituted resorcinols, salicylates, benzotriazoles, and benzophenones as UV stabilizers and generally used in amounts up to 2 wt% based on the molding composition which significantly overlaps the claimed range [0066].  The laser transparent plastics include polypropylene [0027-0028]. JP’300 is concerned with a dark thermoplastic molding composition and a laser-transparent welding [0001].  Quin and JP’300 are analogous art concerned with the same field of endeavor, namely laser transparent compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the UV stabilizer in the amount as per the teachings of JP ‘300, and the motivation to do so would have been as JP’300 suggests stabilizing the composition to UV light [0066].  
However, Quin does not disclose the laser transparent composition has a laser transparency of at least 65% at a wavelength of 740 nm or greater, as measured on a sample having a thickness of 3 mm.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the laser composition itself has a laser transparency within the claimed range [0015].  Therefore, the claimed effects and physical properties, i.e. the laser transparent composition has a laser transparency of at least 65% at a wavelength of 740 nm or greater, as measured on a sample having a thickness of 3 mm would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claims 6 and 9-10, Standaert teaches modified propylene homopolymers modified with polar functional groups, such as carboxylic acids or maleic anhydride (P22/L5-26).  
Regarding claim 16, Qin does not disclose the laser transparent composition is UV stable up to at least 2000 KJ/m2.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the composition is UV stable.  Therefore, the claimed effects and physical properties, i.e. the laser transparent composition is UV stable up to at least 2000 KJ/m2 would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (CN 107652653, See machine translation for citation) in view of Liu (CN 109762247, See machine translation for citation) and JP 4157300 B2 (referred to hereinafter as JP ‘300, See machine translation for citation) as applied to claim 1 above, and further in view of Sugawara (US 2008/0069997 A1).
Regarding claims 3-4, Qin discloses the laser transparent composition as shown above in claim 1.
	However, Qin does not disclose the dye system comprises two or more polar compounds.  Sugawara teaches in Manufacture Example 8 of Compound B Ca Salt (green) and Compound Example 1-2 Ba Salt (red) which are both polar compounds as shown in Table 1 [0068, 0134].  In Table 1, in Manufacture Example 8 the wt ratio of red dye: green dye is 2:7 (22:78).  The black blended colorant is achieved by blending the alkaline earth metal salt of the anthrapyridone-type acidic dye [0072].  Sugawara is concerned with a laser-welded article [0001]. It would have been obvious to adjust the amount of red dye and green dye to obtain the desired black color.  Qin and Sugawara are analogous art concerned with the same field of endeavor, namely laser transmissible compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the dye system per the teachings of Qin with red and green dyes per the teachings of Sugawara, and the motivation to do so would have been as Sugawara suggests such dyes produce a black color.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Qin (CN 107652653, See machine translation for citation) in view of Liu (CN 109762247, See machine translation for citation) and JP 4157300 B2 (referred to hereinafter as JP ‘300, See machine translation for citation) as applied to claim 1 above, and further in view of Product Description for THERMOFLOW Chopped Strands 738 for PP, http://web.archive/org/web/20150501085107/https://www.jm.com/content/ dam/jm/global/en/engineered-products/EP-documents/Product_Data_Sheets/Fibers/Chopped_Strands/America/ThermoFlow_738.pdf, archived by WayBack Machine on May 1, 2015 (“THERMOFLOW Product Description”).
Regarding claim 11, Qin discloses the laser transparent composition as shown above in claim 1.
	However, Qin does not disclose the plurality of glass fibers has an average filament diameter of about 10 m to about 25 m, and an average length of about 1 mm to about 10 mm.  THERMOFLOW Product Description teaches that THERMOFLOW 738 EC 14 glass fibers with a diameter of 14 mm and a length of 4 mm are highly effective reinforcement for polypropylenes (THERMOFLOW Product Description, page 2 of 3).  Qin and THERMOFLOW Product Description are analogous art concerned with similar technical difficulty, namely the selection of what specific reinforcements/additives to use in the polypropylene composition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the glass fibers per the teachings of Qin with the glass fibers per the teachings of THERMOFLOW Product Description, and the motivation to do so would have been as THERMOFLOW Product Description suggests the fibers are highly effective reinforcement for polypropylenes.  

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-12, 14, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The following comment(s) apply:
A) Applicant’s argument that from the inventive and comparative examples of Qin, none of the examples provided therein have a transparency of great than 65% at a wavelength greater than 740 nm (page 7) is not persuasive.  It is the combined components per the teachings of Qin, Liu, and JP ‘300 that teach the claimed composition.  It would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grein (US 2018/0002515 A1) teaches a polypropylene composition.
JP 4176986 B2 teaches a laser light transmitting black resin composition.
Standaert (WO 2018/130638 A1) teaches polypropylene compositions (Abstract). The composition comprise a filler which may include glass fiber and a compatibilizer (P7/L25-P8/L14).
JP 4073202 B2 teaches a laser light-transmitting colored resin composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767